Citation Nr: 0927790	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  03-05 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for right shoulder 
disability.

2.  Entitlement to service connection for psychiatric 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1952 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Veteran initially requested a hearing before a Member of 
the Board at the RO (i.e., Travel Board hearing).  In 
September 2004, the Board remanded the case for the requested 
hearing, determining that although the Veteran had not 
attended previously scheduled RO and Travel Board hearings, 
the cancellations had been timely and he had provided good 
cause for his failure to report.  The Veteran thereafter 
cancelled or failed to show for subsequently scheduled 
hearings.  In September 2006, he withdrew his hearing request 
in writing, pursuant to 38 C.F.R. § 20.704(e).  Nearly three 
years have passed, and the Veteran has again expressed 
interest in a hearing.  In correspondence received on May 11, 
2009, he asked "Do I need a board hearing?"  In 
correspondence received on May 15, 2009 he stated "Personal 
hearing board member in Washington D.C. board hearing or T.V. 
at Waco."  In correspondence received on May 22, 2009, he 
stated "I [the Veteran] don't w[]ant a board hearing.  P.S. 
I don't know VA Rules."  The Board finds that the Veteran's 
most recent communication concerning this issue is 
controlling.  The Board notes that the Veteran has failed to 
appear at several previously scheduled hearings, and has 
largely failed to  provide good cause for his absences.  
Accordingly, a remand for the purposes of scheduling a 
hearing is not warranted.

Rating decisions of October 1954 and July 1987 denied 
entitlement to service connection for psoriasis and an 
application to reopen that claim, respectively.  These 
decisions are final.  38 U.S.C.A. § 7105 (West 2002).  As a 
result, the claim of entitlement to service connection for 
psoriasis may be considered on the merits only if new and 
material evidence has been received by VA since July 1987.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  
Pursuant to the Board's last remand, the RO in November 2007 
addressed whether there was clear and unmistakable error 
(CUE) in the RO decision that denied the Veteran's original 
claim for psoriasis.  The RO determined that CUE was not 
shown, and the Veteran did not initiate an appeal within one 
year of notice of the November 2007 rating decision.

The Board notes that the March 2002 rating decision as well 
as the January 2004 remand characterized the claim of 
entitlement to service connection for right shoulder 
disability as an original claim.  A review of the record on 
appeal shows that the RO, in an October 1954 decision, denied 
entitlement to service connection for right shoulder 
disability.  As a result, the claim of entitlement to service 
connection for a right shoulder disability may be considered 
on the merits only if new and material evidence has been 
submitted since that early decision.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  The Board has accordingly recharacterized 
that issue.

With respect to the psychiatric disability claim, the January 
2007 remand order stated that the RO denied entitlement to 
service connection for psychiatric disability in May 1987.  
The Board recharacterized the claim as one requiring new and 
material evidence.  A careful review of the record reveals 
that the Veteran filed his original claim for a nervous 
condition in May 1987.  See May 1987 RO Letter (requesting 
that the Veteran submit medical evidence in regards to his 
claim for service connection for a nervous condition).  The 
RO apparently developed that claim, but did not issue a 
rating decision.  See October 1987 SOC (indicating that a 
decision on the issue of service connection for a nervous 
condition would be made upon receipt of VA treatment 
records).  Accordingly, this issue on the title page has been 
properly recharacterized as an original claim. 

The issue of whether new and material evidence has been 
received to reopen the claim of service connection for right 
shoulder disability is addressed in the instant action.  The 
remaining issues on appeal are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


FINDINGS OF FACT

1.  Service connection for right shoulder disability was 
denied in an October 1954 VA decision; the Veteran did not 
appeal that decision.

2.  Evidence received since the October 1954 rating decision 
is not duplicative or cumulative of evidence previously of 
record and is so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

New and material has been received to reopen the claim of 
service connection for right shoulder disability.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. §3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board has rendered a decision in favor of the Veteran's claim 
for service connection for right shoulder disability, finding 
that new and material evidence has been secured to reopen his 
claim.  Accordingly, a further discussion of the VCAA duties 
is unnecessary at this time with respect to that aspect of 
the Veteran's appeal.  The reopened claim is further 
addressed in the remand below. 


II. New & Material Evidence

a. Law and Regulations 

If a veteran does not file a notice of disagreement with an 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final and 
the claim will not thereafter be reopened or allowed. . . ."  
38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary to reopen a claim that has 
been finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim. Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The Board notes that at the time the appellant filed his June 
2001 claim to reopen, the following provisions of 38 C.F.R. § 
3.156(a), which sets forth the standard for "new and 
material" evidence, were in effect: "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) (2001) 

The Board recognizes that 38 C.F.R. § 3.156(a) underwent a 
revision, which took effect on August 29, 2001 and which 
rendered the new and material evidence standard more 
stringent.  See Rodriguez, 19 Vet. App. at 289 (recognizing 
that the 2001 amendment to § 3.156(a), which made the "new 
and material evidence" standard more stringent, applies to 
"any claim for benefits received by VA on or after August 29, 
2001"); 66 Fed. Reg. 45620, 45620 (Aug. 29, 2001) (stating 
that "The amendment to 38 C.F.R. § 3.156(a) . . . appl[ies] 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001").  Because the appellant submitted his 
claim prior to that effective date in June 2001, and because 
the amendment sets forth more stringent requirements, the 
Board need not apply it to the instant case.  

b. Analysis

In his August 1954 application, the Veteran claimed that he 
injured his right arm and shoulder in December 1952.

Evidence of record at the time of the October 1954 rating 
decision that denied service connection for a right shoulder 
disability included the Veteran's service treatment records, 
which were negative for any complaints or treatment 
concerning the right shoulder.  A June 1952 entrance 
examination contains a normal upper extremities examination.  
The accompanying medical history report indicates that the 
Veteran had no problems with a painful or "trick" shoulder.  
A February 1954 separation examination contains an abnormal 
upper extremities examination.  The clinician wrote "pain on 
raising arm above head, no limitation of motion."  There is 
no accompanying medical history report.  

Other evidence of record included the report of an August 
1954 VA examination.  The Veteran complained of pain in the 
back of his right shoulder whenever he raised his arm.  He  
related that he had injured his right shoulder and arm prior 
to service at a job.  He reported receiving treatment and 
injections, and that recovery seemed complete.  He had no 
further problems with the right shoulder prior to service.  
However, the Veteran reported that in December 1952 he fell 
off the back of a truck and landed on his right shoulder.  He 
stated that he received hospital treatment at Camp Pendleton.  
The Veteran reported that he continued to have a painful 
shoulder.  Physical examination showed no swelling or 
palpable masses.  There was full range of motion.  Upon 
circumduction of the shoulder, an audible sub-scapular 
grating was heard.  X-rays were normal.  The diagnosis was 
subscapular fibrosis, right.  

In its October 1954 decision, the RO denied service 
connection on the basis that there was no medical evidence of 
a right shoulder injury during service.  The RO determined 
that the right shoulder condition noted during the VA 
examination existed prior to service and was not aggravated 
during service.
 
A March 1953 letter from John Stewart, M.D., to the Veteran's 
service department states that the Veteran was seen in March 
1952 and that he reported injuring his right shoulder while 
holding a heavy sheet of aluminum in December 1952.  Upon 
examination, there was an area of trigger point tenderness in 
the "region of the origin of the rhomboid muscle just to the 
right of the 6th or 7th dorsal spine."  X-rays were within 
normal limits.  The doctor stated that the Veteran received 
two injections of Novocain.  The diagnosis was mild fasciitis 
of the scapular muscles on the right.

A July 1987 VA treatment record indicates that the Veteran 
gave a 20-year history of right shoulder pain.  The pain had 
recently started to radiate into his elbow and wrist.  Upon 
physical examination there was full range of motion.  There 
was mild tenderness over the coracoid process.  The clinician 
noted that the pain was over the trapezius.  The diagnosis 
was musculoskeletal pain.  

Social Security Administration (SSA) records on file include 
an April 1989 reconsideration decision that found the Veteran 
to have been disabled since January 1988.

A March 2000 VA treatment record indicates that the Veteran 
gave a history of a right shoulder fracture and surgery in 
1987.

The Veteran's June 2001 application to reopen contains the 
following statement: "I hurt my right shoulder 3-23-53 at 
Has Co. HQ Bn at Camp Pendleton throwing 150 lb. sea bags all 
day."

In a May 2003 correspondence, the Veteran stated that he hurt 
his shoulder in April 1953.  

In the Board's opinion, the Veteran's further explanation of 
the origin of his right shoulder disability is new and 
material, in that it bears directly and substantially upon 
the matter of service connection for a right shoulder 
disability.  See 38 C.F.R. § 3.156(a) (2001) (as effective 
for claims filed prior to August 29, 2001).  Accordingly, 
reopening of the claim for service connection for right 
shoulder disability is warranted.  As explained below in the 
Remand portion of this decision, however, the Board 
determines that additional development must occur in order to 
resolve the merits of this claim.
 

                                                          
ORDER

The claim for service connection for right shoulder 
disability is reopened, as new and material evidence has been 
received; the appeal is granted to this extent only.


	REMAND	

The Board finds that additional development is warranted to 
address the merits of the Veteran's claims for entitlement to 
service connection for right shoulder disability, psoriasis, 
and psychiatric disability.  38 C.F.R. § 19.9 (2008).  

With respect to the Veteran's right shoulder, the record 
indicates that he had surgery in 1987.  In addition, the 
Veteran claims that he received treatment for his right 
shoulder at the Seattle, Washington VAMC in March 1954.  It 
does not appear that the RO attempted to obtain these medical 
records.  Such relevant medical evidence must be secured and 
associated with the claims file.  38 C.F.R. § 3.159(c)(1).

The RO should also obtain a medical opinion.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the United States Court of 
Appeals for Veterans Claims recognized in 38 C.F.R. § 
3.159(c)(4) a three-pronged test for ascertaining whether a 
VA examination or opinion is warranted to address a claim for 
service connection.  The Board here finds that such a VA 
medical opinion is necessary in this instance and the three-
prong test of 38 C.F.R. § 3.159(c)(4) recognized in McLendon 
is applicable. 

With respect to psoriasis and psychiatric disability, as 
indicated previously, the records on which the SSA based its 
decision are not on file.  As any records for the Veteran in 
the possession of the SSA are potentially relevant to the 
claims, they should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Contact the Veteran and request all 
pertinent information regarding any 
evaluation or treatment he has received 
for right shoulder disability since 
service, to include surgery in July 1987.  
After obtaining any signed consent from 
the Veteran that may be required, the 
AMC/RO should secure all identified 
relevant medical records that are not 
currently in the claims file.

2.  Obtain and associate with the claims 
files VA medical records for the Veteran 
from the VAMC in Seattle, Washington, 
dated from January 1954 to the present.
 
3.  After obtaining a consent and release 
form, contact the Boeing Company in 
Seattle, Washington.  Obtain copies of the 
Veteran's employment and medical records 
from April 1948 to June 1952. 

4.  Contact the SSA and obtain and 
associate with the claims file copies of 
the Veteran's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based.   

5.  Provide the Veteran with a VA 
orthopedic examination to determine the 
nature and approximate onset date and/or 
etiology of his right shoulder disability.  
The claims files and a copy of this remand 
must be provided to the examiner for 
review and it should state in the report 
of any examination that they have been 
reviewed by the examiner.

Following a review of the relevant 
evidence in the claims file and a copy of 
this remand, obtaining a history from the 
Veteran, the clinical examination and any 
tests that are deemed necessary, the 
examiner is requested to answer the 
following question:

Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that any right shoulder 
disability that is currently present 
began during service or is 
etiologically related to any 
incident of active service.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the causal relationship; less 
likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should indicate why 
an opinion is not possible.

6.  After completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the January 2009 
SSOC, the AMC/RO must readjudicate the 
Veteran's claims.  If the claims remain 
denied, the AMC/RO should issue an 
appropriate SSOC and provide the Veteran 
and his representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

